Per Curiam,
This is a suit by an employee against his employer to recover damages for an injury which he alleges he received through the negligence of the latter. The evidence in the case was submitted to the jury under instructions from the court which resulted in a verdict in favor of the defendant. On appeal to . this court it was claimed that there was error in the rulings referred to in the first and second assignments, in the answer to the defendant’s second point, and in the excerpts from the charge in the fourth to the eleventh assignments inclusive. We are not convinced of error in the rejection of the offers of evidence which constitute the subject of the first and second assignments, or in the affirmance of the defendant’s second point. In the eight excerpts from the charge nothing appears which can be construed as error. It is well to remember, however, that the excerpts are to be considered with the charge, and that the excerpts which ignore the parts of the charge immediately preceding and following them are not reliable without inspection of the charge in its entirety.
Judgment affirmed.